--------------------------------------------------------------------------------

Exhibit 10.3
 
GENERAL CONTINUING GUARANTY
 
This GENERAL CONTINUING GUARANTY (this “Guaranty”), dated as of November 2,
2010, is executed and delivered by CO SPACE, INC., a Delaware corporation
(“CO Space”), CO SPACE SERVICES, LLC, a Delaware limited liability company
(“CO Space Services”), CO SPACE SERVICES TEXAS, L.P., a Delaware limited
partnership (“CO Space Texas”), CO SPACE PROPERTIES, LLC, a Delaware limited
liability company (“CO Space Properties”), and CO SPACE PROPERTIES TEXAS, L.P.,
a Delaware limited partnership (“CO Space Properties Texas”; CO Space, CO Space
Services, CO Space Texas, CO Space Properties and CO Space Properties Texas are
each a “Guarantor” and collectively, joint and severally, the “Guarantors”), in
favor of WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company,
as agent for the Lender Group and the Bank Product Providers (in such capacity,
together with its successors and assigns, if any, in such capacity, “Agent”), in
light of the following:
 
WHEREAS, Internap Network Services Corporation, a Delaware corporation
(“Borrower”), the below defined Lenders, and Agent are, contemporaneously
herewith, entering into that certain Credit Agreement of even date herewith (as
amended, restated, modified, renewed or extended from time to time, the “Credit
Agreement”);
 
WHEREAS, each Guarantor is a Subsidiary of Borrower and, as such, will benefit
by virtue of the financial accommodations extended to Borrower by the Lender
Group; and
 
WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents and to extend the loans and other financial
accommodations to Borrower pursuant to the Credit Agreement, and in
consideration thereof, and in consideration of any loans or other financial
accommodations heretofore or hereafter extended by the below defined Lender
Group to Borrower pursuant to the Loan Documents, Guarantor has agreed to,
jointly and severally, guaranty the Guarantied Obligations.
 
NOW, THEREFORE, in consideration of the foregoing, each Guarantor hereby agrees
as follows:
 
1.             Definitions and Construction.
 
(a)           Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Credit
Agreement.  The following terms, as used in this Guaranty, shall have the
following meanings:
 
“Agent” has the meaning set forth in the preamble to this Guaranty.
 
“Borrower” has the meaning set forth in the recitals to this Guaranty.
 
“Credit Agreement” has the meaning set forth in the recitals to this Guaranty.
 
 
 

--------------------------------------------------------------------------------

 
 
“Guarantied Obligations” means all of the Obligations (including any Bank
Product Obligations) now or hereafter existing, whether for principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), fees (including the fees provided for
in the Fee Letter), Lender Group Expenses (including any fees or expenses that
accrue after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), or otherwise, and any and all expenses (including reasonable
counsel fees and expenses) incurred by the Agent, the Lenders or the Issuing
Lender (or any of them) in enforcing any rights under this Guaranty.  Without
limiting the generality of the foregoing, Guarantied Obligations shall include
all amounts that constitute part of the Guarantied Obligations and would be owed
by the Borrower to the Agent, the Lenders or the Issuing Lender but for the fact
that they are unenforceable or not allowable, including due to the existence of
a bankruptcy, reorganization, other Insolvency Proceeding or similar proceeding
involving Borrower or any other guarantor.
 
“Guarantor” and “Guarantors” have the meaning set forth in the preamble to this
Guaranty.
 
“Guaranty” has the meaning set forth in the preamble to this Guaranty.
 
“Lender Group” means, individually and collectively, each of the Lenders and
Agent.
 
“Lenders” means, individually and collectively, each of the lenders identified
on the signature pages to the Credit Agreement, and shall include any other
Person made a lender under the Credit Agreement in accordance with the
provisions thereof (together with their respective successors and assigns).
 
“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.
 
“Voidable Transfer” has the meaning set forth in Section 9 of this Guaranty.
 
(b)           Construction.  Unless the context of this Guaranty clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the part includes the whole, the terms
“includes” and  “including” are not limiting, and the term “or” has, except
where otherwise indicated, the inclusive meaning represented by the phrase
“and/or.”  The words “hereof,” “herein,” “hereby,” “hereunder,” and other
similar terms in this Guaranty refer to this Guaranty as a whole and not to any
particular provision of this Guaranty.  Section, subsection, clause, schedule,
and exhibit references herein are to this Guaranty unless otherwise
specified.  Any reference in this Guaranty to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth
herein).  Neither this Guaranty nor any uncertainty or ambiguity herein shall be
construed or resolved against the Lender Group or any Guarantor, whether under
any rule of construction or otherwise.  On the contrary, this Guaranty has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of each Guarantor and Agent.  Any reference herein to the
satisfaction, repayment, or payment in full of the Guarantied Obligations shall
mean the repayment in full in cash or immediately available funds (or, (a) in
the case of contingent reimbursement obligations with respect to Letters of
Credit, providing Letter of Credit Collateralization, and (b) in the case of
obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization) of all of the Guarantied Obligations
(including the payment of any termination amount then applicable (or which would
or could become applicable as a result of the repayment of the other Guarantied
Obligations) under Hedge Agreements provided by Hedge Providers) other than
(i) unasserted contingent indemnification Guarantied Obligations, (ii) any Bank
Product Obligations (other than Hedge Obligations) that, at such time, are
allowed by the applicable Bank Product Provider to remain outstanding without
being required to be repaid or cash collateralized, and (iii) any Hedge
Obligations that, at such time, are allowed by the applicable Hedge Provider to
remain outstanding without being required to be repaid. Any reference herein to
any Person shall be construed to include such Person’s successors and
assigns.  Any requirement of a writing contained herein shall be satisfied by
the transmission of a Record and any Record transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.  The captions and headings are for convenience of
reference only and shall not affect the construction of this Guaranty
 
 
-2-

--------------------------------------------------------------------------------

 
 
2.           Guarantied Obligations.  Guarantors, jointly and severally, hereby
irrevocably and unconditionally guaranty to Agent, for the benefit of the Lender
Group and the Bank Product Providers, as and for its own debt, until the final
payment in full thereof, in cash, has been made, (a) the due and punctual
payment of the Guarantied Obligations, when and as the same shall become due and
payable, whether at maturity, pursuant to a mandatory prepayment requirement, by
acceleration, or otherwise; it being the intent of each Guarantor that the
guaranty set forth herein shall be a guaranty of payment and not a guaranty of
collection; and (b) the punctual and faithful performance, keeping, observance,
and fulfillment by Borrower of all of the agreements, conditions, covenants, and
obligations of Borrower contained in the Credit Agreement and under each of the
other Loan Documents.
 
3.           Continuing Guaranty.  This Guaranty includes Guarantied Obligations
arising under successive transactions, if any, continuing, compromising,
extending, increasing, modifying, releasing, or renewing the Guarantied
Obligations, changing the interest rate, payment terms, or other terms and
conditions thereof, or creating new or additional Guarantied Obligations after
prior Guarantied Obligations have been satisfied in whole or in part.  To the
maximum extent permitted by law, each Guarantor hereby waives any right to
revoke this Guaranty as to future Guarantied Obligations.  If such a revocation
is effective notwithstanding the foregoing waiver, each Guarantor acknowledges
and agrees that (a) no such revocation shall be effective until written notice
thereof has been received by Agent, (b) no such revocation shall apply to any
Guarantied Obligations in existence on the date of receipt by Agent of such
written notice (including any subsequent continuation, extension, or renewal
thereof, or change in the interest rate, payment terms, or other terms and
conditions thereof), (c) no such revocation shall apply to any Guarantied
Obligations made or created after such date to the extent made or created
pursuant to a legally binding commitment of the Lender Group in existence on the
date of such revocation, (d) no payment by any Guarantor, Borrower, or from any
other source, prior to the date of Agent’s receipt of written notice of such
revocation shall reduce the maximum obligation of any Guarantor hereunder, and
(e) any payment by Borrower or from any source other than a Guarantor subsequent
to the date of such revocation shall first be applied to that portion of the
Guarantied Obligations as to which the revocation is effective and which are
not, therefore, guarantied hereunder, and to the extent so applied shall not
reduce the maximum obligation of any Guarantor hereunder.
 
 
-3-

--------------------------------------------------------------------------------

 
 
4.           Performance Under this Guaranty.  In the event that Borrower fails
to make any payment of any Guarantied Obligations, on or prior to the due date
thereof, or if Borrower shall fail to perform, keep, observe, or fulfill any
other obligation referred to in clause (b) of Section 2 of this Guaranty in the
manner provided in the Credit Agreement or any other Loan Document, Guarantors
immediately shall cause, as applicable, such payment in respect of the
Guarantied Obligations to be made or such obligation to be performed, kept,
observed, or fulfilled.
 
5.           Primary Obligations.  This Guaranty is a primary and original
obligation of each Guarantor, is not merely the creation of a surety
relationship, and is an absolute, unconditional, and continuing guaranty of
payment and performance which shall remain in full force and effect without
respect to future changes in conditions.  Each Guarantor hereby agrees that it
is directly, jointly and severally with any other guarantor (including each
other Guarantor) of the Guarantied Obligations, liable to Agent, for the benefit
of the Lender Group and the Bank Product Providers, that the obligations of each
Guarantor hereunder are independent of the obligations of Borrower or any other
guarantor (including each other Guarantor), and that a separate action may be
brought against any Guarantor, whether such action is brought against Borrower
or any other guarantor or whether Borrower or any other guarantor is joined in
such action.  Guarantor hereby agrees that its liability hereunder shall be
immediate and shall not be contingent upon the exercise or enforcement by any
member of the Lender Group or any Bank Product Provider of whatever remedies
they may have against Borrower or any other guarantor (including any other
Guarantor), or the enforcement of any lien or realization upon any security by
any member of the Lender Group or any Bank Product Provider.  Each Guarantor
hereby agrees that any release which may be given by Agent to Borrower or any
other guarantor (including any other Guarantor), or with respect to any property
or asset subject to a Lien, shall not release such Guarantor.  Each Guarantor
consents and agrees that no member of the Lender Group nor any Bank Product
Provider shall be under any obligation to marshal any property or assets of
Borrower or any other guarantor (including any other Guarantor) in favor of such
Guarantor, or against or in payment of any or all of the Guarantied Obligations.
 
6.           Waivers.
 
  (a)           To the fullest extent permitted by applicable law, each
Guarantor hereby waives: (i) notice of acceptance hereof; (ii) notice to such
Guarantor of any loans or other financial accommodations made or extended under
the Credit Agreement, or the creation or existence of any Guarantied
Obligations; (iii) notice of the amount of the Guarantied Obligations, subject,
however, to such Guarantor’s right to make inquiry of Agent to ascertain the
amount of the Guarantied Obligations at any reasonable time; (iv) notice of any
adverse change in the financial condition of Borrower or of any other fact that
might increase such Guarantor’s risk hereunder; (v) notice of presentment for
payment, demand, protest, and notice thereof as to any instrument among the Loan
Documents; (vi) notice to such Guarantor of any Default or Event of Default
under any of the Loan Documents; and (vii) all other notices to such Guarantor
(except if such notice is specifically required to be given to such Guarantor
under this Guaranty or any other Loan Documents to which such Guarantor is a
party) and demands to which such Guarantor might otherwise be entitled.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(b)           To the fullest extent permitted by applicable law, each Guarantor
hereby waives the right by statute or otherwise to require any member of the
Lender Group or any Bank Product Provider, to institute suit against Borrower or
any other guarantor (including any other Guarantor) or to exhaust any rights and
remedies which any member of the Lender Group or any Bank Product Provider, has
or may have against Borrower or any other guarantor (including any other
Guarantor).  In this regard, each Guarantor agrees that it is bound to the
payment of each and all Guarantied Obligations, whether now existing or
hereafter arising, as fully as if the Guarantied Obligations were directly owing
to Agent, the Lender Group, or the Bank Product Providers, as applicable, by
such Guarantor.  Each Guarantor further waives any defense arising by reason of
any disability or other defense (other than the defense that the Guarantied
Obligations shall have been fully and finally performed and indefeasibly paid in
full in cash, to the extent of any such payment) of Borrower or by reason of the
cessation from any cause whatsoever of the liability of Borrower in respect
thereof.
 
(c)           To the fullest extent permitted by applicable law, each Guarantor
hereby waives: (i) any right to assert against any member of the Lender Group or
any Bank Product Provider, any defense (legal or equitable), set-off,
counterclaim, or claim which such Guarantor may now or at any time hereafter
have against Borrower or any other party liable to any member of the Lender
Group or any Bank Product Provider; (ii) any defense, set-off, counterclaim, or
claim, of any kind or nature, arising directly or indirectly from the present or
future lack of perfection, sufficiency, validity, or enforceability of the
Guarantied Obligations or any security therefor; (iii) any right or defense
arising by reason of any claim or defense based upon an election of remedies by
any member of the Lender Group or any Bank Product Provider including any
defense based upon an impairment or elimination of such Guarantor’s rights of
subrogation, reimbursement, contribution, or indemnity of such Guarantor against
Borrower or other guarantors or sureties (including any other Guarantor);
(iv) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement thereof, and any act which shall defer or
delay the operation of any statute of limitations applicable to the Guarantied
Obligations shall similarly operate to defer or delay the operation of such
statute of limitations applicable to such Guarantor’s liability hereunder.
 
(d)           Until the Guarantied Obligations have been finally paid in full in
cash, (i) each Guarantor hereby postpones and agrees not to exercise any right
of subrogation such Guarantor has or may have as against Borrower with respect
to the Guarantied Obligations; (ii) each Guarantor hereby postpones and agrees
not to exercise any right to proceed against Borrower or any other Person
(including any other Guarantor) now or hereafter liable on account of the
Obligations for contribution, indemnity, reimbursement, or any other similar
rights (irrespective of whether direct or indirect, liquidated or contingent);
and (iii) each Guarantor hereby postpones and agrees not to exercise any right
it may have to proceed or to seek recourse against or with respect to any
property or asset of Borrower or any other Person now or hereafter liable on
account of the Obligations.  Notwithstanding anything to the contrary contained
in this Guaranty, no Guarantor shall exercise any rights of subrogation,
contribution, indemnity, reimbursement or other similar rights against, and
shall not proceed or seek recourse against or with respect to any property or
asset of, Borrower, any other Guarantor or any other guarantor (including after
payment in full of the Guaranteed Obligations) if all or any portion of the
Obligations have been satisfied in connection with an exercise of remedies in
respect of the Stock of Borrower or such other guarantor (including any such
other Guarantor) whether pursuant to the Security Agreement or otherwise.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(e)           If any of the Guarantied Obligations or the obligations of any
Guarantor under this Guaranty at any time are secured by a mortgage or deed of
trust upon real property, any member of the Lender Group or any Bank Product
Provider may elect, in its sole discretion, upon a default with respect to the
Guarantied Obligations or the obligations of any Guarantor under this Guaranty,
to foreclose such mortgage or deed of trust judicially or nonjudicially in any
manner permitted by law, before or after enforcing this Guaranty, without
diminishing or affecting the liability of any Guarantor hereunder.  Each
Guarantor understands that (a) by virtue of the operation of antideficiency law
applicable to nonjudicial foreclosures, an election by any member of the Lender
Group or any Bank Product Provider to nonjudicially foreclose on such a mortgage
or deed of trust probably would have the effect of impairing or destroying
rights of subrogation, reimbursement, contribution, or indemnity of such
Guarantor against Borrower or other guarantors or sureties (including the other
Guarantors), and (b) absent the waiver given by such Guarantor herein, such an
election would estop any member of the Lender Group and the Bank Product
Providers from enforcing this Guaranty against such Guarantor.  Understanding
the foregoing, and understanding that each Guarantor is hereby relinquishing a
defense to the enforceability of this Guaranty, each Guarantor hereby waives any
right to assert against any member of the Lender Group or any Bank Product
Provider any defense to the enforcement of this Guaranty, whether denominated
“estoppel” or otherwise, based on or arising from an election by any member of
the Lender Group or any Bank Product Provider to nonjudicially foreclose on any
such mortgage or deed of trust or as a result of any other exercise of remedies,
whether under a mortgage or deed of trust or under any personal property
security agreement.  Each Guarantor understands that the effect of the foregoing
waiver may be that such Guarantor may have liability hereunder for amounts with
respect to which such Guarantor may be left without rights of subrogation,
reimbursement, contribution, or indemnity against Borrower or other guarantors
or sureties (including the other Guarantors).
 
(f)           Without limiting the generality of any other waiver or other
provision set forth in this Guaranty, each Guarantor waives all rights and
defenses that such Guarantor may have if all or part of the Guarantied
Obligations are secured by real property.  This means, among other things:
 
(i)           Any member of the Lender Group or any Bank Product Provider may
collect from any Guarantor without first foreclosing on any real or personal
property collateral that may be pledged by any Guarantor, Borrower, or any other
guarantor.
 
(ii)          If any member of the Lender Group or any Bank Product Provider
forecloses on any real property collateral that may be pledged by any Guarantor,
Borrower or any other guarantor:
 
 
(1)
The amount of the Guarantied Obligations or any obligations of any guarantor in
respect thereof may be reduced only by the price for which that collateral is
sold at the foreclosure sale, even if the collateral is worth more than the sale
price.

 
 
-6-

--------------------------------------------------------------------------------

 
 
 
(2)
Agent may collect from each Guarantor even if any member of the Lender Group or
any Bank Product Provider, by foreclosing on the real property collateral, has
destroyed any right such Guarantor may have to collect from Borrower or any
other Guarantor.

 
This is an unconditional and irrevocable waiver of any rights and defenses each
Guarantor may have if all or part of the Guarantied Obligations are secured by
real property.
 
(g)           WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER
PROVISION SET FORTH IN THIS GUARANTY, EACH GUARANTOR WAIVES ALL RIGHTS AND
DEFENSES ARISING OUT OF AN ELECTION OF REMEDIES BY ANY MEMBER OF THE LENDER
GROUP OR ANY BANK PRODUCT PROVIDER, EVEN THOUGH SUCH ELECTION OF REMEDIES, SUCH
AS A NONJUDICIAL FORECLOSURE WITH RESPECT TO SECURITY FOR THE GUARANTIED
OBLIGATIONS, HAS DESTROYED SUCH GUARANTOR’S RIGHTS OF SUBROGATION AND
REIMBURSEMENT AGAINST BORROWER BY THE OPERATION OF APPLICABLE LAW.
 
(h)         Without limiting the generality of any other waiver or other
provision set forth in this Guaranty, each Guarantor hereby also agrees to the
following waivers:
 
(i)           Agent’s right to enforce this Guaranty is absolute and is not
contingent upon the genuineness, validity or enforceability of the Guarantied
Obligations or any of the Loan Documents.  Each Guarantor agrees that Agent’s
rights under this Guaranty shall be enforceable even if Borrower had no
liability at the time of execution of the Loan Documents or the Guarantied
Obligations are unenforceable in whole or in part, or Borrower ceases to be
liable with respect to all or any portion of the Guarantied Obligations except
where Borrower has satisfied in full its obligations under the Credit Agreement
in accordance with the terms of the Credit Agreement.
 
(ii)           Each Guarantor agrees that Agent’s rights under the Loan
Documents will remain enforceable even if the amount guaranteed hereunder is
larger in amount and more burdensome than that for which Borrower is
responsible.  The enforceability of this Guaranty against each Guarantor shall
continue until all sums due under the Loan Documents have been paid in full and
shall not be limited or affected in any way by any impairment or any diminution
or loss of value of any security or collateral for Borrower’s obligations under
the Loan Documents, from whatever cause, the failure of any security interest in
any such security or collateral or any disability or other defense of Borrower,
any other guarantor (including any other Guarantor) of Borrower’s obligations
under any other Loan Document, any pledgor of collateral for any person’s
obligations to Agent or any other person in connection with the Loan Documents.
 
(iii)           Each Guarantor waives the right to require Agent to (A) proceed
against Borrower, any guarantor (including any other Guarantor) of Borrower’s
obligations under any Loan Document, any other pledgor of collateral for any
person’s obligations to Agent or any other person in connection with the
Guarantied Obligations, (B) proceed against or exhaust any other security or
collateral Agent may hold, or (C) pursue any other right or remedy for any
Guarantor’s benefit, and agrees that Agent may exercise its right under this
Guaranty without taking any action against Borrower, any other guarantor
(including any other Guarantor) of Borrower’s obligations under the Loan
Documents, any pledgor of collateral for any person’s obligations to Agent or
any other person in connection with the Guarantied Obligations, and without
proceeding against or exhausting any security or collateral Agent holds.
 
 
-7-

--------------------------------------------------------------------------------

 
 
7.           Releases.  Each Guarantor consents and agrees that, without notice
to or by such Guarantor and without affecting or impairing the obligations of
such Guarantor hereunder, any member of the Lender Group or any Bank Product
Provider may, by action or inaction, compromise or settle, shorten or extend the
Maturity Date or any other period of duration or the time for the payment of the
Obligations, or discharge the performance of the Obligations, or may refuse to
enforce the Obligations, or otherwise elect not to enforce the Obligations, or
may, by action or inaction, release all or any one or more parties to, any one
or more of the terms and provisions of the Credit Agreement or any of the other
Loan Documents or may grant other indulgences to Borrower or any other guarantor
(including any other Guarantor) in respect thereof, or may amend or modify in
any manner and at any time (or from time to time) any one or more of the
Obligations, the Credit Agreement or any other Loan Document (including any
increase or decrease in the principal amount of any Obligations or the interest,
fees or other amounts that may accrue from time to time in respect thereof), or
may, by action or inaction, release or substitute the Borrower or any guarantor
(including any other Guarantor), if any, of the Guarantied Obligations, or may
enforce, exchange, release, or waive, by action or inaction, any security for
the Guarantied Obligations or any other guaranty of the Guarantied Obligations,
or any portion thereof.
 
8.           No Election.  The Lender Group and the Bank Product Providers shall
have the right to seek recourse against each Guarantor to the fullest extent
provided for herein and no election by any member of the Lender Group or any
Bank Product Provider to proceed in one form of action or proceeding, or against
any party, or on any obligation, shall constitute a waiver of the Lender Group’s
or any Bank Product Provider’s right to proceed in any other form of action or
proceeding or against other parties unless Agent, on behalf of the Lender Group
or the Bank Product Providers, has expressly waived such right in
writing.  Specifically, but without limiting the generality of the foregoing, no
action or proceeding by the Lender Group or the Bank Product Providers under any
document or instrument evidencing the Guarantied Obligations shall serve to
diminish the liability of any Guarantor under this Guaranty except to the extent
that the Lender Group and the Bank Product Providers finally and unconditionally
shall have realized indefeasible payment in full of the Guarantied Obligations
by such action or proceeding.
 
9.           Revival and Reinstatement.  If the incurrence or payment of the
Guarantied Obligations or the obligations of any Guarantor under this Guaranty
by any Guarantor or the transfer by any Guarantor to Agent of any property of
any Guarantor should for any reason subsequently be declared to be void or
voidable under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Lender Group is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that the Lender Group is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the Lender Group related thereto, the liability of each
Guarantor automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.
 
 
-8-

--------------------------------------------------------------------------------

 
 
10.           Financial Condition of Borrower.  Each Guarantor represents and
warrants to the Lender Group and the Bank Product Providers that it is currently
informed of the financial condition of Borrower and of all other circumstances
which a diligent inquiry would reveal and which bear upon the risk of nonpayment
of the Guarantied Obligations.  Each Guarantor further represents and warrants
to the Lender Group and the Bank Product Providers that it has read and
understands the terms and conditions of the Credit Agreement and each other Loan
Document.  Each Guarantor hereby covenants that it will continue to keep itself
informed of Borrower’s financial condition, the financial condition of other
guarantors (including any other Guarantor), if any, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Guarantied Obligations.
 
11.           Payments; Application.  All payments to be made hereunder by any
Guarantor shall be made in Dollars, in immediately available funds, and without
deduction (whether for taxes or otherwise) or offset and shall be applied to the
Guarantied Obligations in accordance with the terms of the Credit Agreement.
 
12.           Attorneys Fees and Costs.  Each Guarantor agrees to pay, on
demand, all reasonable attorneys fees and all other costs and expenses which may
be incurred by Agent or the Lender Group in connection with the enforcement of
this Guaranty or in any way arising out of, or consequential to, the protection,
assertion, or enforcement of the Guarantied Obligations (or any security
therefor), irrespective of whether suit is brought.
 
13.           Notices.  All notices and other communications hereunder to Agent
shall be in writing and shall be mailed, sent, or delivered in accordance
Section 11 of the Credit Agreement.  All notices and other communications
hereunder to any Guarantor shall be in writing and shall be mailed, sent, or
delivered in care of Borrower in accordance with Section 11 of the Credit
Agreement.
 
14.           Cumulative Remedies.  No remedy under this Guaranty, under the
Credit Agreement, or any other Loan Document is intended to be exclusive of any
other remedy, but each and every remedy shall be cumulative and in addition to
any and every other remedy given under this Guaranty, under the Credit
Agreement, or any other Loan Document, and those provided by law.  No delay or
omission by the Lender Group or Agent on behalf thereof to exercise any right
under this Guaranty shall impair any such right nor be construed to be a waiver
thereof.  No failure on the part of the Lender Group or Agent on behalf thereof
to exercise, and no delay in exercising, any right under this Guaranty shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right under this Guaranty preclude any other or further exercise thereof or the
exercise of any other right.
 
15.           Severability of Provisions.  Each provision of this Guaranty shall
be severable from every other provision of this Guaranty for the purpose of
determining the legal enforceability of any specific provision.
 
 
-9-

--------------------------------------------------------------------------------

 
 
16.           Entire Agreement; Amendments.  This Guaranty constitutes the
entire agreement between Guarantors and the Lender Group pertaining to the
subject matter contained herein.  This Guaranty may not be altered, amended, or
modified, nor may any provision hereof be waived or noncompliance therewith
consented to, except by means of a writing executed by each Guarantor and Agent,
on behalf of the Lender Group.  Any such alteration, amendment, modification,
waiver, or consent shall be effective only to the extent specified therein and
for the specific purpose for which given.  No course of dealing and no delay or
waiver of any right or default under this Guaranty shall be deemed a waiver of
any other, similar or dissimilar, right or default or otherwise prejudice the
rights and remedies hereunder.
 
17.           Successors and Assigns.  This Guaranty shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of the
successors and assigns of the Lender Group and the Bank Product Providers;
provided, however, no Guarantor shall assign this Guaranty or delegate any of
its duties hereunder without Agent’s prior written consent and any unconsented
to assignment shall be absolutely null and void.  In the event of any
assignment, participation, or other transfer of rights by the Lender Group or
the Bank Product Providers, the rights and benefits herein conferred upon the
Lender Group and the Bank Product Providers shall automatically extend to and be
vested in such assignee or other transferee.
 
18.           No Third Party Beneficiary.  This Guaranty is solely for the
benefit of each member of the Lender Group, each Bank Product Provider, and each
of their successors and assigns and may not be relied on by any other Person.
 
19.           CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
 
THE VALIDITY OF THIS GUARANTY, THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING
HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA.
 
THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS GUARANTY SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF FULTON,
STATE OF GEORGIA; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  EACH GUARANTOR AND EACH MEMBER OF
THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT
EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO
VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
19.
 
 
-10-

--------------------------------------------------------------------------------

 
 
EACH GUARANTOR AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS GUARANTY OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  EACH GUARANTOR AND EACH MEMBER OF THE LENDER GROUP REPRESENT
THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF
LITIGATION, A COPY OF THIS SECTION MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.
 
20.           Counterparts; Telefacsimile Execution.  This Guaranty may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Guaranty.  Delivery of an executed counterpart of this Guaranty by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Guaranty.  Any party delivering an executed counterpart of
this Guaranty by telefacsimile also shall deliver an original executed
counterpart of this Guaranty but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Guaranty.
 
21.           Agreement to be Bound.  Each Guarantor hereby agrees to be bound
by each and all of the terms and provisions of the Credit Agreement applicable
to such Guarantor.  Without limiting the generality of the foregoing, by its
execution and delivery of this Guaranty, each Guarantor hereby:  (a) makes to
the Lender Group each of the representations and warranties set forth in the
Credit Agreement applicable to such Guarantor fully as though such Guarantor
were a party thereto, and such representations and warranties are incorporated
herein by this reference, mutatis mutandis; and (b) agrees and covenants (i) to
do each of the things set forth in the Credit Agreement that Borrower agrees and
covenants to cause such Guarantor to do, and (ii) to not do each of the things
set forth in the Credit Agreement that Borrower agrees and covenants to cause
such Guarantor not to do, in each case, fully as though such Guarantor was a
party thereto, and such agreements and covenants are incorporated herein by this
reference, mutatis mutandis.
 
[Signature page to follow]
 
 
-11-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed and delivered this Guaranty as
of the date first written above.

          CO SPACE, INC., a Delaware corporation         By: /s/ George E.
Kilguss III     Name: George E. Kilguss III  
Title: Vice President, Treasurer and Director
        CO SPACE SERVICES, LLC, a Delaware limited liability company         By:
 /s/ George E. Kilguss III     Name: George E. Kilguss III  
Title: Vice President, Treasurer and Director of CO Space, Inc., sole member of
CO Space Services, LLC
        CO SPACE SERVICES TEXAS, LP, a Delaware limited partnership         By:
/s/ George E. Kilguss III      Name: George E. Kilguss III   Title: Vice
President, Treasurer and Director of CO Space, Inc., sole member of CO Space
Services, LLC, general partner of CO Space Services Texas, LP         CO SPACE
PROPERTIES, LLC, a Delaware limited liability company         By: /s/ George E.
Kilguss III     Name: George E. Kilguss III  
Title: Vice President, Treasurer and Director of CO Space, Inc., sole member of
CO Space Services, LLC, sole member of CO Space Properties, LLC

 
Signature Page to Guaranty
 
 

--------------------------------------------------------------------------------

 
 

  CO SPACE PROPERTIES TEXAS, LP, a Delaware limited partnership         By: /s/
George E. Kilguss III     Name: George E. Kilguss III  
Title: Vice President, Treasurer and Director of CO Space, Inc., sole member of
CO Space Services, LLC, general partner of CO Space Properties Texas, LP

 
Signature Page to Guaranty
 